Case 1:19-cv-06788-BMC Document1 Filed 12/03/19 Page 1 of 7 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISCTRICT OF NEW YORK

 

x
ANTHONY BELMOSA,
Plaintiff,
Index No.:
-against-
VERIFIED
UNITED STATES OF AMERICA, COMPLAINT
Defendant.
x

 

Plaintiff, ANTHONY BELMOSA, by his attorneys, ROSENBAUM & ROSENBAUM,

P.C., sets forth and alleges the following under information and belief as and for his Verified

Complaint:
THE PARTIES
1. At all relevant times Plaintiff was and still is a resident of the County of Queens,
State of New York.
yr Upon information and belief and at all relevant times, defendant, UNITED

STATES OF AMERICA, was and still is a government corporation doing business in the State of

New York.

oP Upon information and belief and at all relevant times, the UNITED STATES
POSTAL SERVICE was and still is a federal governmental agency, which must come under the
provision of the Federal Tort Claims Act.

4. That pursuant to the Federal Tort Claims Act, this action is being instituted against
the defendant, UNITED STATES OF AMERICA, rather than against the UNITED STATES

POSTAL SERVICE., the government agency involved herein.
Case 1:19-cv-06788-BMC Document1 Filed 12/03/19 Page 2 of 7 PagelD #: 2

JURISDICTION
5. This action arises under the Federal Tort Claims Act 28 U.S.C § 1346(b), 2671-80.
VENUE
6. Venue is proper in this district since the action arose in the County of Queens, State

of New York, which is located in the geographical boundaries of the United States District Court,

Eastern District of New York.

PROCEDURAL PREQUISTIES MET

7. That on June 21, 2018, claim was filed with the United States Postal Service
detailing the facts of the accident involved and the injuries and damages sustained by the plaintiff
herein.

8. That on August 1, 2019, the UNITED STATES POSTAL SERVICE, the
administrative agency involved, issued a denial of the claim.

9. That pursuant to 28 U.S.C. §2401(b) and 39 C.R.R. 912.9(a) plaintiff is instituting
this action within six (6) months of the aforesaid denial of claim issued by the UNITED STATES

POSTAL SERVICE.

AS AND FOR A FIRST CAUSE OF ACTION
10. Upon information and belief, and at all relevant times, the United States Postal
Service owned a United States Post Office located at 250 North Boundary Road, Suite 1, Jamaica,

New York 11430, which services John F. Kennedy International Airport.
Case 1:19-cv-06788-BMC Document1 Filed 12/03/19 Page 3 of 7 PagelD #: 3

11. Upon information and belief, and at all relevant times, the United States Postal
Service, by its agents, servants, employees, staff, licensees and/or independent contractors,
maintained a United States Post Office located at 250 North Boundary Road, Suite 1, Jamaica,
New York 11430, which services John F. Kennedy International Airport.

12. | Upon information and belief, and at all relevant times, the United States Postal
Service, by its agents, servants, employees, staff, licensees and/or independent contractors,
managed a United States Post Office located at 250 North Boundary Road, Suite 1, Jamaica, New
York 11430, which services John F. Kennedy International Airport.

13. | Upon information and belief, and at all relevant times, the United States Postal
Service, by its agents, servants, employees, staff, licensees and/or independent contractors,
controlled a United States Post Office located at 250 North Boundary Road, Suite 1, Jamaica, New
York 11430, which services John F. Kennedy International Airport.

14. | Upon information and belief, and at all relevant times, the United States Postal
Service, by its agents, servants, employees, staff, licensees and/or independent contractors repaired
a United States Post Office located at 250 North Boundary Road, Suite 1, Jamaica, New York
11430, which services John F. Kennedy International Airport.

15. | Upon information and belief, and at all relevant times, the United States Postal
Service was charged with the duty of keeping the aforesaid United States Post Office, including
the adjacent parking area, loading area, drop off area, sidewalk, walkway, pathway and adjacent
pavement, in a reasonably safe condition, free from traps, and nuisances and free from other
dangers constituting a menace to all persons lawfully and properly walking along the aforesaid
premises (hereinafter “Accident Location’).

16. On August 22, 2016, while plaintiff, ANTHONY BELMOSA, was lawfully
Case 1:19-cv-06788-BMC Document1 Filed 12/03/19 Page 4 of 7 PagelD #: 4

walking along the Accident Location after stepping out of his vehicle was caused to trip and fall
violently to the ground due the negligently owned, maintained, managed, controlled, and repaired
area of pavement which was uneven, cracked, depressed, broken, degraded, and otherwise posed
a nuisance and danger to all lawfully traversing the Accident Location.

17. The aforesaid occurrence was caused by reason of the negligence of the United
States Postal Service and defendant, UNITED STATES OF AMERICA, their respective agents,
servants, employees and contractors, in that they, individually and jointly, negligently maintained,
and/or repaired the Accident Location; more specifically in causing the pavement become and
remain in an unsafe and unlawful condition; in maintaining and allowing a defect in the pavement
to exist; in failing to properly repair or remedy the aforesaid defective conditions despite notice of
same; in failing to take proper steps to safeguard the plaintiff; in failing to set up barriers and
warnings; in creating, causing and allowing the dangerous and defective conditions to exist and
remain for an unreasonably long period of time prior to the accident; in causing, permitting and
allowing the dangerous erosion, depression and deterioration of the surface of the aforementioned
pavement; in causing, allowing and permitting the existence of cracks, depressions, excavations
and/or erosions to exist and remain at the aforementioned location; in failing to inspect the
pavement; in failing to make the aforementioned pavement a safe place to walk; in failing to
exercise due and required care, caution and forbearance in the ownership, operation, management,
construction, maintenance and control of the aforesaid pavement; and in otherwise failing to use
reasonable care, caution, and prudence.; in that they failed to properly repair and remedy the
aforesaid defective conditions despite notice of same; in that they failed to take proper steps to
safeguard plaintiff; in that they failed to set up barriers, and warnings; in creating and causing and

allowing the dangerous and defective conditions to exist and remain for an unreasonably long
Case 1:19-cv-06788-BMC Document1 Filed 12/03/19 Page 5 of 7 PagelID #: 5

period of time prior the accident; and in that they failed to exercise due and required care, caution
and forbearance in the ownership, and maintenance of the mailbox.

18. Upon information and belief, defendant, UNITED STATES OF AMERICA, had
actual and/or constructive notice of the dangerous and defective conditions created by the removal
of the mailbox.

19. By reason of the foregoing, plaintiff was made sick, sore, lame and disabled and
has remained so since the occurrence; has suffered and continues to suffer from severe pain,
suffering, physical and mental distress and anguish, fright, shock and nervousness; has and will be
required to undergo painful medical treatments; has been and will continue to be prevented from
attending to plaintiff's usual activities; and, upon information and belief, plaintiffs injuries are
permanent in nature.

20. The aforesaid occurrence and the damages sustained by the plaintiff sustained were
caused solely by the negligence and carelessness of the defendant herein and were not due to any

negligence on the part of the plaintiff.

PRAYER FOR RELIEF
21. That as a result of the foregoing, plaintiff, ANTHONY BELMOSA, was damaged

in the sum of FIVE MILLION ($5,000,000.00) DOLLARS.
Case 1:19-cv-06788-BMC Document1 Filed 12/03/19 Page 6 of 7 PagelD #: 6

WHEREFORE, plaintiff, ANTHONY BELMOSA, demands monetary damages and

judgment against the defendant on all causes of action herein, together with all costs and

AE

MAT Ae) Tq, Ae MONS, ESQ.

ID No.:

De & ROSENBAUM, P.C.
Attorneys for Plaintiffs

100 Wall Street, 15th Floor

New York, NY 10005

Tel No.: (212) 514 — 5007

Fax No.: (212) 514-9178
mg@rosenbaumnylaw.com

disbursements of this action.

Dated: New York, New York
November 18, 2019

 
Case 1:19-cv-06788-BMC Document1 Filed 12/03/19 Page 7 of 7 PagelD #: 7

ATTORNEY VERIFICATION
STATE OF NEW YORK - COUNTY OF NEW YORK _)SS:

MATTHEW T. GAMMONS, ESQ. an attorney duly admitted to practice before the
Courts of the State of New York and the United States District Court of the Eastern District of
New York hereby affirms the following to be true under penalty of perjury:

I am an attorney associated with ROSENBAUM & ROSENBAUM, P.C., attorneys of
record for the plaintiffs in the above action.

I have read the annexed VERIFIED COMPLAINT and know the contents thereof. The
same is true to my own knowledge, except as to the matters stated therein to be alleged upon
information and belief, and as to those matters I believe them to be true. The reason this
Verification is made by me and not by plaintiff, is that the plaintiff resides outside of the county
in which I maintain my law office.

The grounds of my belief as to all matters not stated therein upon my own knowledge are
as follows: a review of the file maintained by this office, books records and investigation.

Dated: New York, New York
November 18, 2019

sn

MATTHEW T. GAMMONS, ESQ.

ID No.: Sa

ROSENBAUM & ROSENBAUM, P.C.
Attorneys for Plaintiffs

100 Wall Street, 15th Floor

New York, NY 10005

Tel No.: (212) 514 — 5007

Fax No.: (212) 514 — 9178
mg@rosenbaumnylaw.com

 
